IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. PD-0482-09, PD-0483-09 & PD-0484-09




COY LANCE WHITE, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS
 WILBARGER COUNTY



                        Per curiam.  Keasler, and Hervey, JJ., dissent.

O R D E R 

           The petition for discretionary review violates Rule of Appellate Procedure 68.5
because the petition exceeds 15 pages.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered: April 29, 2009
Do Not Publish